Judgment unanimously reversed on the law with costs and new trial granted on damages only. Memorandum: Plaintiff commenced this action seeking damages for injuries sustained to her head and neck as a result of being struck by a falling sign at defendant’s store. Following trial, the jury found defendant negligent and awarded plaintiff damages in the amount of $250 for past pain and suffering and no damages for future pain and suffering, past and future lost earnings, and past medical expenses.
Considering the ample and virtually uncontroverted evidence adduced by plaintiff with respect to damages, we conclude that the award of only $250 for past pain and suffering and the failure to award any damages for future pain and suffering, past and future lost earnings, and past medical expenses is contrary to a fair interpretation of the evidence and deviates materially from what would be reasonable compensation (see, CPLR 5501 [c]; Simmons v Dendis Constr., 270 AD2d 919; Quigley v Sikora, 269 AD2d 812; Kriesel v May Dept. Stores Co., 261 AD2d 837; Restey v Higgins, 252 AD2d 954, 955; Kennett v Piotrowski, 234 AD2d 983, 984). We therefore reverse the judgment and grant a new trial on the issue of damages *888only. (Appeal from Judgment of Supreme Court, Erie County, Mintz, J. — Negligence.) Present — Pigott, Jr., P. J., Green, Kehoe and Lawton, JJ.